Terminal Disclaimer
Applicant filed a Terminal Disclaimer and it has been approved.  This was to overcome the Obvious Double Patenting Objection of application 15/ 078,460 (which has been patented) over Priore (U.S. Patent Number 3,060,838) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 9-12 and 14-20.
The invention as claimed is not obvious over the prior art or the closes prior art of Priore and Ventimeglia.
For instance, Regarding claim 9, Priore discloses a pizza pan (2, Fig. 4) including guidelines configured to aid in precisely cutting a pizza (intended use, does not affect structure) into slices with desired shapes (Fig. 4), the device comprising: a flat base (22), ..., raised walls (24) surrounding the flat base (22), the raised walls comprising a rim around a top of the raised wall (raised walls of pan 20); a plurality of guidelines formed upon the pizza pan, each depressed groove comprising a depressed groove (28), wherein at least guideline extends contiguously from the flat base, up one of the raised walls and onto the rim (26).   Priore further discloses the plurality of guidelines divide a hemispherical portion into triangular pie-shaped sections (Figure 4).  Priore does not disclose the flat base comprising a rectangular portion and a hemispherical portion, nor wherein the depressed groove includes material spanning from a first side of the depressed groove to a second side of the depressed groove.
(Ventimeglia Figure 1; column 1 lines 29-34, column 2 lines 33-44).  The advantage is to have different shapes of pizza available for the consumer, as he or she desires (Ventimeglia, col. 1 lines 15-25). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to shape the cooking pan of Priore into a rectangular portion and a hemispherical portion so that individuals can have a personalized dish that is part rectangular and part round when they can't decide what shape pizza they want.  It also aids in sharing pizzas when one person would like a rectangular one and another person prefers a round pizza (id.).
However, the neither the prior art nor the art of record teach wherein the depressed groove includes material spanning from a first side of the depressed groove to a second side of the depressed groove.  That is, specifically as the an earlier limitation requires that the groove go from the flat base up the sidewall to the rim, the art of record (Priore, for instance) has a groove with material spanning across both sides on the bottom plate (28), but it does not have material spanning the gap on the sides up to the rim, but rather it just has a gap (gap on sidewall 26).  Adding such material would not be obvious to one having ordinary skill in the art because, currently, it is easy to cut a pie by sticking a knife through the gap (26) and cutting the pie until the knife goes all the way down to the bottom groove (28) and the knife would be in a horizontal position, thus extending through gap 26 and it would not be obvious to change the gap to a groove with material extending across the groove, because then a knife would not be able to pass through it.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715